IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-38,198-03


EX PARTE JULIUS JEROME MURPHY




ON SUBSEQUENT APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 97-F-462-102 FROM THE

102ND DISTRICT COURT OF BOWIE COUNTY



Per Curiam.Keller, P.J. and Meyers, J. dissent


ORDER


	This is a subsequent application for habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he is mentally retarded and
cannot be sentenced to death under Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242 (2002).
	Applicant was convicted of capital murder on 1998.  We affirmed the conviction and
sentence. Murphy v. State, No. 73,194 (Tex.Crim.App. May 24, 2000).  On October 20, 2000,
applicant filed his initial application for writ of habeas corpus pursuant to Article


 MURPHY   -2-
11.071.  We denied relief.  Ex parte Murphy, No. WR-38,198-02 (Tex.Crim.App. April 10,
2002).
	We have reviewed this subsequent application and find that it has presented a prima
facie case under our holding in Ex parte Briseno, 135 S.W.3d 1 (Tex.Crim.App. 2004) and
satisfies the requirements of Texas Code of Criminal Procedure, Article 11.071, section 5. 
Accordingly, we find that the requirements for consideration of a subsequent application
have been met in his first claim and the writ should issue according to Article 11.071, section
6.  The cause is remanded to the trial court to resolve the issue as set out in Article 11.071,
sections 7 through 10.  Our determination necessitates the granting of a stay of execution
until this matter is resolved by order of this Court.
	IT IS SO ORDERED THIS THE 18TH DAY OF JANUARY, 2006.
Do Not Publish